Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.
Claims 1-2, 7, 11, 15-16 and 29-32 have been amended, and claims 5, 14, and 33-40 have been canceled.  Claims 1-2, 6-7, 11-13, 15-16, 18-20, and 26-32 are now allowed.  It is noted that independent claim 1 has now been amended to require a combination of steps – specifically, of assaying both a plasma sample and a saliva sample from a subject (i.e., the same subject) with respect to all of HPV16 nucleic acid and at least one mutation in each of the genes TP53, PI3KCA, CDKN2A, FBXW7, HRAS, and NRAS – that provides unexpected benefits with regard to detection of four different HNSCC cancers (as discussed in applicant’s Remarks of June 4, 2021 at pages 7-8).
In accordance with 37 CFR 1.126, the claims will be renumbered as claims 1-19 in the issued patent.



Claim interpretation
With regard to amended claim 2, it is noted that the reference to “steps (a) and (b)” has been interpreted as referring to (a) and (b) of claim 1 (as this is the only reasonable interpretation of the claim language).
Similarly, with regard to amended claims 12 and 13, the recitation “step (a) and step (b)” has been interpreted as referring to (a) and (b) of claim 1.  
Regarding amended claims 31 and 32, the recitation “the TP53 mutation” is interpreted as referring back to any TP53 mutation targeted by the assaying of the claimed method (as recited in independent claim 1).
Rejoinder
Claim 1 is allowable, and it is also noted that the claim as amended now requires assaying a combination of different types of nucleic acids that were previously set forth a separate species. Claims 2 and 11, previously withdrawn from consideration as a result of a species election requirement, require all the limitations of an allowable claim; these claims as amended in fact no longer relate to separate species, but recite different types of claim limitations that further limit the invention of claim 1.  Pursuant to the procedures set forth in MPEP § 821.04(a), the species election requirement as set forth in the Office action mailed on September 28, 2020 (which no longer applies to the present claims as amended, given the new requirements of claim 1) is hereby withdrawn and claims 2 and 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104 (and these claims have now also been allowed). In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634